DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the shaver head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the brush head" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the driving unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the motor current" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the predefined current threshold" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the individual treatment head" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the stored values of the working parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the individual treatment head" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the memory” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the particular treatment head" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the driving unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested for claim 6, to change “the shaver head” and “the brush head” to “a shave head” and “a brush head”.  
It is suggested for claims 13-14, to change the preamble to “A method of operating the personal care device as claimed in claim1, the method comprising the following steps:”.  
These suggestions would eliminate all the antecedent basis for those claims.  
Allowable Subject Matter
Claims 1-5, 8-12 are allowed.  
Claims 6-7 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.   
 The following is an examiner’s statement of reasons for allowance:  Claim 1 includes the limitations of a personal care device with interchangeable treatment heads.  There is a driving unit with a drive shaft and a motor configuration to rotate and vibrate the drive shaft.  There is a sensor to 
The closest prior art of CN105078728, WO2015169606 and PGPub 20170049278 teach a sensor on a personal care device that determines the treatment head based on reading an NFC tag rather than by measuring the current drawn from the motor.  The prior art of EP3782509 is considered to be the closest prior art however it has an earlier priority date than the present application.  It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723